Exhibit 10.1

 

Up To 8,000,000 Shares

 

 

CUBESMART

 

 

SERIES B CUMULATIVE REDEEMABLE PREFERRED SHARES

 

OF BENEFICIAL INTEREST (LIQUIDATION PREFERENCE $25 PER SHARE)

 

PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Up To 8,000,000 Shares

 

CUBESMART

 

Series B Cumulative Redeemable Preferred Shares of Beneficial Interest
(Liquidation Preference $25 Per Share)

 

PURCHASE AGREEMENT

 

October 24, 2011

 

Wells Fargo Investment Holdings, LLC

301 S. College Street

Charlotte, North Carolina 28288

 

Ladies and Gentlemen:

 

CubeSmart, a Maryland real estate investment trust (the “Company”), may issue
and sell to Wells Fargo Investment Holdings, LLC, a Delaware limited liability
company (the “Purchaser”), up to 8,000,000 shares of its Series B Cumulative
Redeemable Preferred Shares of Beneficial Interest (Liquidation Preference
$25.00 per share) par value $.01 per share (the “Shares”). Subject to the terms
and conditions and representations and warranties set forth in this Purchase
Agreement (this “Agreement”), the Purchaser hereby agrees to purchase up to
8,000,000 Shares.

 

As provided in Section 4 of this Agreement, if the Company has not redeemed all
of the outstanding Shares within 270 calendar days following the earlier of
(i) the Closing Date (as defined in Section 3(a) and (ii) January 1, 2012 (the
“Registration Statement Filing Deadline”), the Company shall be obligated to
file with the Securities and Exchange Commission (the “Commission”), not later
than the Registration Statement Filing Deadline, and use its commercially
reasonable efforts to have declared effective within 90 calendar days after the
filing thereof (such date, the “Registration Statement Effectiveness Date”), a
registration statement (the “Registration Statement”) registering the offer and
resale of the Shares or shares of the Company’s fixed rate Series A Cumulative
Redeemable Preferred Shares (the “Series A Preferred Shares”) or such other
securities that may be issued by the Company in exchange for the Shares pursuant
to the terms of the Articles Supplementary to the Company’s declaration of trust
setting forth the terms of the Shares in the form attached hereto as Exhibit B
(the “Articles Supplementary”) (any such securities for which the Shares may be
exchanged being referred to as the “Exchange Securities”), under the Securities
Act of 1933, as amended (“1933 Act,” which term, as used in this Agreement,
includes the rules and regulations of the Commission promulgated thereunder) by
the holders thereof. The Registration Statement Filing Deadline may be
accelerated under certain circumstances as provided by Section 4(s) of this
Agreement. As of the date hereof, the Company shall enter into a registration
rights agreement

 

1

--------------------------------------------------------------------------------


 

with the Purchaser substantially in the form of Exhibit A hereto (the
“Registration Rights Agreement”). Any preliminary prospectus relating to the
Shares or the Exchange Securities and filed as part of any Registration
Statement is referred to herein as a “Preliminary Prospectus.” The term
“Prospectus” as used herein refers to the final prospectus relating to the
Shares or the Exchange Securities filed as part of any Registration Statement
and delivered to any underwriters in connection with any underwritten offering
of the Shares or Exchange Securities, as contemplated by the Registration Rights
Agreement.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in any Registration
Statement, Preliminary Prospectus or Prospectus, and all other references of
like import, shall be deemed to mean and include all such financial statements
and schedules and other information which is incorporated or deemed to be
incorporated by reference in any Registration Statement, Preliminary Prospectus
or Prospectus, respectively; and all references in this Agreement to amendments
or supplements to any Registration Statement, Preliminary Prospectus or
Prospectus shall be deemed to include any document filed under the Securities
Exchange Act of 1934, as amended (the “1934 Act,” which term, as used in this
Agreement, includes the rules and regulations of the Commission promulgated
thereunder), which is incorporated or deemed to be incorporated by reference in
any Registration Statement, Preliminary Prospectus or Prospectus, respectively.

 

The Shares are being offered and sold by the Company to the Purchaser without
being registered with the Commission under the 1933 Act, in reliance upon the
Section 4(2) private placement exemption therefrom. The Company understands
that, at any time on or after the Closing Date, the Purchaser might, but is
under no obligation to, make an offering of the Shares on the terms and in the
manner set forth in this Agreement and agrees that from and after such date the
Purchaser may resell, subject to the conditions set forth in this Agreement, all
or a portion of the Shares to purchasers as described in this Agreement (the
“Subsequent Purchasers”). In that case, the Shares may be offered and sold to
the Subsequent Purchasers without being registered with the Commission under the
1933 Act in reliance upon exemptions therefrom.

 

Section 1.                                            Representations and
Warranties of the Company and the Partnership. The Company and CubeSmart, L.P.,
a Delaware limited partnership (the “Partnership”), jointly and severally,
represent and warrant to the Purchaser, as of the date hereof, as of the Closing
Time (as defined in Section 3(b) hereof), as of the date of any Registration
Statement and as of the time of any sale of the Shares or the Exchange
Securities by the Purchaser and agree with the Purchaser, as follows:

 

(a)                                  Assuming the accuracy of the
representations and warranties set forth in Section 2(d), Section 2(e),
Section 2(f) and Section 2(g) of this Agreement and compliance by the Purchaser
with the procedures set forth in Section 8 of this Agreement, it is not
necessary in connection with the offer, sale and delivery of the Shares to the
Purchaser in the manner contemplated by this Agreement to register the Shares
under the 1933 Act (except for offers and sales conducted pursuant to any
Registration Statement).

 

2

--------------------------------------------------------------------------------


 

(b)                                 The Company has not, directly or indirectly,
solicited any offer to buy or offered to sell, and will not, directly or
indirectly, solicit any offer to buy or offer to sell, in the United States or
to any United States citizen or resident, any security that is or would be
integrated with the sale of the Shares in a manner that would require the sale
of the Shares to be registered under the 1933 Act. None of the Company, its
affiliates (as such term is defined in Rule 501(b) under the 1933 Act (each, an
“Affiliate”)), or any person acting on its or any of their behalf (other than
the Purchaser, as to whom the Company makes no representation or warranty) has
engaged or will engage, in connection with the offering of the Shares, in any
form of general solicitation or general advertising within the meaning of
Rule 502(c) under the 1933 Act with respect to the Shares, other than filing or
maintaining the effectiveness of a Registration Statement or as otherwise
permitted under this Agreement.

 

(c)                                  The Company’s most recent Annual Report on
Form 10-K filed by the Company with the Commission (including any portions of
the Company’s proxy statement incorporated by reference therein) and all
documents filed by the Company with the Commission pursuant to Section 13 of the
1934 Act since the end of the Company’s latest fiscal year, each such document
as amended (collectively, the “SEC Filings”), do not include an untrue statement
of any material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d)                                 Any Registration Statement will comply in
all material respects with the requirements of the 1933 Act and will not, as of
its effective date or thereafter until the Purchaser no longer owns any Shares
or Exchange Securities, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The foregoing representations and warranties
in this Section 1(e) shall not apply to any statements or omissions made in
reliance on and in conformity with information relating to the Purchaser
furnished in writing to the Company by the Purchaser expressly for inclusion in
any Registration Statement or any amendment or supplement thereto.

 

(e)                                  No Preliminary Prospectus or Prospectus
shall, on the date of its delivery or thereafter until the Purchaser no longer
owns any Shares or Exchange Securities, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The foregoing representations and warranties in this
Section 1(e) shall not apply to any statements or omissions made in reliance on
and in conformity with information relating to the Purchaser furnished in
writing to the Company by the Purchaser expressly for inclusion in any
Preliminary Prospectus or Prospectus, as the case may be, or any amendment or
supplement thereto.

 

(f)                                    The Company has not distributed and will
not distribute, prior to the earlier of the date on which the Shares are
redeemed and such date the Purchaser no longer owns any Shares or Exchange
Securities, any offering material in connection with the offering and sale of
the Shares or Exchange Securities other than any Registration Statement,
Preliminary Prospectus or Prospectus.

 

(g)                                 Any Registration Statement, Preliminary
Prospectus or Prospectus shall incorporate such filings as would be required, to
be incorporated by reference in a Registration

 

3

--------------------------------------------------------------------------------


 

Statement on Form S-3 pursuant to the 1933 Act. Any documents that are
incorporated or deemed to be incorporated by reference in any Registration
Statement, Preliminary Prospectus or Prospectus, at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”), complied and will comply in all material respects with the
requirements of the 1934 Act and, when read together with the other information
in any Registration Statement, Preliminary Prospectus or Prospectus, as the case
may be, do not and will not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the case of the Prospectus in the light of the
circumstances under which they were made, not misleading. The foregoing
representations and warranties in this Section 1(g) shall not apply to any
statements or omissions made in reliance on and in conformity with information
relating to the Purchaser furnished in writing to the Company by the Purchaser
expressly for inclusion in any Registration Statement, Preliminary Prospectus or
Prospectus, as the case may be, or any amendment or supplement thereto.

 

(h)                                 The only subsidiaries (as defined in the
1933 Act) of the Company and the Partnership are the subsidiaries listed on
Schedule I hereto (the “Subsidiaries”). Any subsidiaries of the Company that are
“significant subsidiaries” (the “Significant Subsidiaries”) as defined by
Rule 1-02 of Regulation S-X are listed on Schedule I hereto under the caption
“Significant Subsidiaries of the Company.”

 

(i)                                     Each of the Company, the Partnership and
the Significant Subsidiaries has been duly organized or formed and is validly
existing as a real estate investment trust, corporation, general or limited
partnership, or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization. Each Subsidiary (other
than the Significant Subsidiaries) has been duly organized or formed and is
validly existing as a real estate investment trust, corporation, general or
limited partnership, or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its organization, except where
the failure to be in good standing would not, individually or in the aggregate,
result in a material adverse effect on the condition, financial or otherwise, or
on the earnings, net worth, business, prospects, properties, assets or
operations, whether or not arising from transactions in the ordinary course of
business, of the Company, the Partnership and the Subsidiaries, considered as
one entity (a “Material Adverse Effect”). Each of the Company, the Partnership
and the Subsidiaries has full power and authority (corporate and other) to own
or lease, as the case may be, and operate its properties and to conduct its
business as described in the SEC Filings and as will be described in any
Registration Statement, Preliminary Prospectus or Prospectus, and in the case of
each of the Company and the Partnership, to enter into and perform its
obligations under this Agreement. Each of the Company, the Partnership and the
Subsidiaries is duly qualified or registered to do business in each jurisdiction
in which it owns or leases real property or in which the conduct of its business
requires such qualification or registration, except where the failure to be so
qualified or registered would not, individually or in the aggregate, result in a
Material Adverse Effect; and, other than the Subsidiaries, the Company owns no
equity securities or other beneficial interests in any corporation, partnership,
joint venture or other business entity.

 

(j)                                     All of the issued and outstanding
general partner interests in the Partnership are owned by the Company and as of
June 30, 2011 the Company owned an approximately 95.4%

 

4

--------------------------------------------------------------------------------


 

interest in the Partnership.  All of the issued and outstanding equity
securities or ownership interests of each other Subsidiary are wholly owned by
the Partnership, except as shown on Schedule I hereto.  All of the issued and
outstanding general and limited partner interests in the Partnership and all of
the issued and outstanding equity securities or ownership interests of each
Subsidiary have been duly authorized and are validly issued, fully paid and
nonassessable and, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity.

 

(k)                                  This Agreement has been duly authorized,
executed, and delivered by each of the Company and the Partnership and
constitutes the legal, valid and binding obligation of each of the Company and
the Partnership enforceable against each of the Company and the Partnership in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by general principles of equity.

 

(l)                                     The Registration Rights Agreement has
been duly authorized, executed, and delivered by each of the Company and the
Partnership and constitutes the legal, valid and binding obligation of each of
the Company and the Partnership enforceable against each of the Company and the
Partnership in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity.

 

(m)                               As of the date hereof, (A) 200,000,000 of the
Company’s common shares of beneficial interest, par value $.01 per share
(“Common Shares”) were authorized for issuance, of which 99,565,406 shares were
issued and outstanding, and (B) 40,000,000 preferred shares of beneficial
interest, par value $.01 per share (“Preferred Shares”) were authorized for
issuance, of which up to 8,000,000 shares will be classified and designated as
the Series B Cumulative Redeemable Preferred Shares prior to the Closing Time. 
All of the issued and outstanding equity securities of the Company have been
duly authorized and are validly issued, fully paid and nonassessable and conform
to the descriptions thereof in the SEC Filings and will conform to the
descriptions thereof in any Registration Statement, Preliminary Prospectus or
Prospectus. The shareholders of the Company have no preemptive rights with
respect to the Shares. All of the issued and outstanding equity securities of
the Company, all the issued and outstanding partnership interests in the
Partnership, and all ownership interests in each Subsidiary have been offered,
sold and issued by such entity in compliance with all applicable laws, including
without limitation, federal and state securities laws. Except as described in
the SEC Filings and as will be described in any Registration Statement,
Preliminary Prospectus and Prospectus, there is no outstanding option, warrant
or other right requiring the issuance of, and no commitment, plan or arrangement
to issue, any equity securities of the Company, partnership interests in the
Partnership or ownership interests any Subsidiary or any security convertible
into or exchangeable for such securities or interests.

 

(n)                                 The Shares have been duly and validly
authorized by the Company for issuance and sale pursuant to this Agreement and,
if and when issued and delivered by the Company pursuant to the terms of this
Agreement against payment of the consideration therefor specified herein, will
be validly issued, fully paid and nonassessable. The Shares shall conform to the
descriptions thereof in the SEC Filings and will conform to the descriptions
thereof in any

 

5

--------------------------------------------------------------------------------


 

Registration Statement, Preliminary Prospectus or Prospectus and will not be
subject to any preemptive rights of any securityholder of the Company. No holder
of Shares will be subject to personal liability by reason of being such a
holder. The Articles Supplementary will be, on or prior to the Closing Date,
duly authorized, executed, delivered and filed by the Company with the State
Department of Assessments and Taxation of the State of Maryland (the “SDAT”) and
will comply with all applicable legal requirements.

 

(o)                                 The form of certificate representing the
Shares will comply with all applicable legal requirements, the requirements of
the Company’s declaration of trust and bylaws, and (if applicable) the
requirements of the New York Stock Exchange, Inc. (“NYSE”).

 

(p)                                 There are no transfer taxes or other similar
fees or charges under federal law or the laws of any state, or any political
subdivision thereof, or any other U.S. or non-U.S. governmental authority
required to be paid in connection with the execution and delivery of this
Agreement or the issuance by the Company or sale by the Company of the Shares.

 

(q)                                 Except as otherwise disclosed in the SEC
Filings, subsequent to the respective dates as of which information is given
therein:

 

(i)                                     there has been no material adverse
change, or any prospective change that could reasonably be expected to result in
a material adverse change, in the condition, financial or otherwise, or in the
earnings, net worth, business, prospects, properties, assets or operations,
whether or not arising from transactions in the ordinary course of business, of
the Company, the Partnership and the Subsidiaries, considered as one entity (any
such change is called a “Material Adverse Change”);

 

(ii)                                  the Company, the Partnership and the
Subsidiaries, considered as one entity, have not incurred any material direct,
indirect or contingent liability or obligation, nor entered into any material
transaction or agreement; and

 

(iii)                               other than regular dividends on the Common
Shares in amounts per share that are consistent with past practice and the
Company’s declaration of trust, there has been no dividend or distribution of
any kind declared, paid or made by the Company, the Partnership or, except for
dividends paid to the Company or Subsidiaries, any of the Subsidiaries on any
class of equity securities or repurchase or redemption by the Company or any of
its subsidiaries of any class of equity securities.

 

(r)                                    KPMG LLP, which has expressed its opinion
with respect to the financial statements for the years ended December 31, 2008,
2009 and 2010, including in each case, the related notes thereto, and any
supporting schedules included in the SEC Filings and included or incorporated by
reference in any Registration Statement, Preliminary Prospectus or Prospectus,
are independent registered public accountants with respect to the Company as
required by the 1933 Act and the 1934 Act.

 

(s)                                  The financial statements included in the
SEC Filings and included or incorporated by reference in any Registration
Statement, Preliminary Prospectus or Prospectus present fairly

 

6

--------------------------------------------------------------------------------


 

the consolidated financial position of the Company, the Partnership and the
Subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. The supporting schedules
included in the SEC Filings present fairly the information required to be stated
therein. Such financial statements and supporting schedules comply as to form
with the applicable accounting requirements of the 1934 Act and have been
prepared in conformity with generally accepted accounting principles as applied
in the United States applied on a consistent basis throughout the periods
involved (“GAAP”), except as may be expressly stated in the related notes
thereto. Other than the financial statements and supporting schedules included
therein, no other financial statements or supporting schedules are required by
the 1934 Act to be included in the SEC Filings.

 

(t)                                    The execution, delivery and performance
of this Agreement by each of the Company and the Partnership and consummation of
the transactions contemplated hereby (i) have been duly authorized by all
necessary corporate or limited partnership action, as applicable, and will not
result in any Default (as defined herein) under the declaration of trust or
bylaws of the Company, the certificate of limited partnership or agreement of
limited partnership of the Partnership or any organizational document of any
Subsidiary, (ii) will not conflict with or constitute a breach of, or default
(or, with the giving of notice or lapse of time, would be in default)
(“Default”) or a Debt Repayment Triggering Event (as defined herein) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company, the Partnership or any of the Subsidiaries
pursuant to, or require the consent of any other party to, any indenture,
mortgage, loan or credit agreement, deed of trust, note, contract, franchise,
lease or other agreement, obligation, condition, covenant or instrument to which
the Company, the Partnership or any Subsidiary is a party or by which it or any
of its respective properties or assets may be bound, and (iii) will not result
in any violation of any statute, law, rule, regulation, judgment, order or
decree applicable to the Company, the Partnership or any of the Subsidiaries of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company, the Partnership or any
of the Subsidiaries or any of their respective properties or assets. No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency is required for
the execution, delivery and performance of this Agreement by each of the Company
and the Partnership and the sale of the Shares under this Agreement, except such
as have been obtained or made by each of the Company and the Partnership and are
in full force and effect under the 1933 Act, applicable state securities or blue
sky laws and from the Financial Industry Regulatory Authority, Inc. (“FINRA”).
As used herein, a “Debt Repayment Triggering Event” means any event or condition
which gives, or with the giving of notice or lapse of time would give, the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company, the
Partnership or any of the Subsidiaries.

 

(u)                                 The Company, the Partnership and the
Subsidiaries have complied in all respects with all laws, regulations and orders
applicable to them or their respective businesses, except as would not have a
Material Adverse Effect; none of the Company, the Partnership or the
Subsidiaries is in default under any indenture, mortgage, deed of trust, voting
trust agreement, loan agreement, bond, debenture, note agreement or evidence of
indebtedness, lease, contract or other agreement or instrument to which it is a
party or by which it or any of its respective

 

7

--------------------------------------------------------------------------------


 

properties or assets are bound, violation of which would individually or in the
aggregate have a Material Adverse Effect, and no other party under any such
agreement or instrument to which the Company, the Partnership or any of the
Subsidiaries are a party is, to the knowledge of the Company or the Partnership,
in default in any material respect thereunder; and the Company, the Partnership
and the Subsidiaries are not in violation of their respective declaration of
trust, bylaws, certificate of general or limited partnership, partnership
agreement or other organizational documents, as the case may be.

 

(v)                                 The Agreement of Limited Partnership of the
Partnership, including any amendments and restatements thereto (the “Partnership
Agreement”), has been duly and validly authorized, executed and delivered by all
partners of the Partnership and constitutes a valid and binding agreement,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity.

 

(w)                               Except as contemplated in the SEC Filings,
subsequent to the respective dates as of which information is given therein, the
Company, the Partnership or the Subsidiaries have not incurred any liabilities
or obligations, direct or contingent, or entered into any transactions, not in
the ordinary course of business, that are material to the Company, the
Partnership and the Subsidiaries on a consolidated basis; and there has not been
any material change in the equity securities or structure, short-term debt or
long-term debt of any of the Company, the Partnership and the Subsidiaries, or
any Material Adverse Change; and, except for regular dividends on the Common
Shares in amounts per share that are consistent with past practice and the
Company’s declaration of trust, there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its equity
securities.

 

(x)                                   Except as set forth in the SEC Filings,
there is not pending or, to the knowledge of the Company or the Partnership,
threatened any action, suit or proceeding to which the Company, the Partnership,
any of the Subsidiaries or any of their respective officers, trustees or
directors is a party, or of which any of their properties or other assets is the
subject, before or by any court or governmental agency or body, that is
reasonably likely, individually or in the aggregate, to result in any Material
Adverse Effect or to have a material adverse effect on the ability of the
Company or the Partnership to perform its obligations under this Agreement.

 

(y)                                 No labor problem or dispute with the
employees of any of the Company, the Partnership or any of the Subsidiaries
exists or, to the best of the Company’s or the Partnership’s knowledge, is
threatened or imminent, and neither the Company nor the Partnership is aware of
any existing or imminent labor disturbance by the employees of any of the
Company’s, the Partnership’s or the Subsidiaries’ principal suppliers,
contractors or customers, that could reasonably be expected to have a Material
Adverse Effect.

 

(z)                                   During the period of at least the last 24
calendar months prior to the date of this Agreement, the Company has timely
filed with the Commission all SEC Filings.

 

(aa)                            There are no contracts or documents of the
Company that are required to be filed as exhibits to the SEC Filings that have
not been so filed.

 

8

--------------------------------------------------------------------------------


 

(bb)                          Each of the Company, the Partnership and the
Subsidiaries owns, possesses, licenses or has other rights to use, on reasonable
terms, all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, know-how and other intellectual property necessary for the
conduct of its business as now conducted or as proposed in the SEC Filings to be
conducted.

 

(cc)                            Each of the Company, the Partnership and the
Subsidiaries holds all material licenses, certificates and permits from
governmental authorities that are necessary to the conduct of its business and
is in compliance with the terms and conditions of such licenses, certificates
and permits; and none of the Company, the Partnership or any of the Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such permits, licenses or certificates that, if determined
adversely to the Company, the Partnership or any Subsidiary, would, individually
or in the aggregate, have a Material Adverse Effect.

 

(dd)                          Each of the Company, the Partnership and the
Subsidiaries has good and marketable title to the properties and assets, as
described in the SEC Filings (the “Properties”), owned by it, free and clear of
all liens, charges, encumbrances or restrictions, except such as are described
in the SEC Filings or are not material in relation to the business of the
Company, the Partnership and the Subsidiaries on a consolidated basis. Each of
the Company, the Partnership and the Subsidiaries has valid, subsisting and
enforceable leases for the Properties as leased by it with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such properties by it. No tenant under any of the leases pursuant to which
the Company, the Partnership or any of the Subsidiaries leases the Properties
has an option or right of first refusal to purchase the premises demised under
such lease. The use and occupancy of each of the Properties comply in all
material respects with all applicable codes and zoning laws and regulations;
none of the Company, the Partnership or the Subsidiaries has knowledge of any
pending or threatened condemnation or zoning change that will in any material
respect affect the size of, use of, improvement of, construction on, or access
to any of the Properties; and none of the Company, the Partnership or the
Subsidiaries has knowledge of any pending or threatened proceeding or action
that will in any manner materially affect the size of, use of, improvements or
construction on, or access to any of the Properties.

 

(ee)                            There are no contracts, agreements or
understandings between or among the Company, the Partnership, any of the
Subsidiaries and any person that would give rise to a valid claim against the
Company, the Partnership, any of the Subsidiaries or the Purchaser for a
brokerage commission, finder’s fee or other like payment in connection with the
offering, issuance and sale of the Shares or as a result of any transactions
contemplated by this Agreement, other than the fees payable to the Purchaser
pursuant to the transactions contemplated by this Agreement.

 

(ff)                                The mortgages and deeds of trust encumbering
the properties and assets described or referred to in the SEC Filings are not
convertible into equity securities of the Company or any Subsidiary.

 

(gg)                          Each of the Company, the Partnership and the
Subsidiaries has filed all federal, state, local and foreign income tax returns
which have been required to be filed by it and has paid all taxes indicated by
said returns and all assessments received by it to the extent

 

9

--------------------------------------------------------------------------------


 

that such taxes have become due. No material tax deficiency has been asserted
against the Company, the Partnership or any Subsidiary, nor does the Company or
the Partnership know of any material tax deficiency which is likely to be
asserted against the Company, the Partnership or any Subsidiary; all tax
liabilities, if any, are adequately provided for on the respective books of the
entities in all material respects.

 

(hh)                          The Partnership has been properly classified
either as a partnership or as an entity disregarded as separate from the Company
for federal tax purposes throughout the period from its formation through the
date hereof.

 

(ii)                                  None of the Company, the Partnership or
any Subsidiary is and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof, none of the Company, the
Partnership or any Subsidiary will be, an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940 (the “1940 Act,” which term, as used in this Agreement,
includes the rules and regulations of the Commission promulgated thereunder).

 

(jj)                                  Each of the Company, the Partnership and
the Subsidiaries maintains insurance (issued by insurers of recognized financial
responsibility) of the types and in the amounts generally deemed adequate, if
any, for its business and consistent with insurance coverage maintained by
similar companies in similar businesses, including, but not limited to,
insurance covering real and personal property owned or leased by the Company,
the Partnership and the Subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against, all of which
insurance is in full force and effect.

 

(kk)                            No Subsidiary of the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Company or
the Partnership, from making any other distribution on such Subsidiary’s equity
securities, from repaying to the Company or the Partnership any loans or
advances to such Subsidiary from the Company or the Partnership or from
transferring any of such Subsidiary’s property or assets to the Company, the
Partnership or any other Subsidiary of the Company or the Partnership, except as
described in or contemplated by the SEC Filings (subject, however, to any
restrictions in the partnership or operating agreements of Subsidiaries that are
joint ventures).

 

(ll)                                  The Company has not taken, nor will it
take, directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company, to facilitate the sale or resale of any of
the Shares or any Exchange Securities.

 

(mm)                      No transaction has occurred between or among the
Company, the Partnership or any Subsidiaries, on one hand, and any of their
officers, trustees or directors or any affiliate or affiliates of any such
officer, trustee or director, on the other hand, that is required to be
described in and is not described in the SEC Filings.

 

(nn)                          There are no outstanding loans or advances or
guarantees of indebtedness by the Company, the Partnership or any of the
Subsidiaries to or for the benefit of any of the

 

10

--------------------------------------------------------------------------------


 

officers, trustees or directors of the Company or the general partner of the
Partnership or any of their respective family members.

 

(oo)                          The Company, the Partnership and the Subsidiaries
maintain (i) effective internal control over financial reporting as defined in
Rule 13a-15 under the 1934 Act and (ii) a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(pp)                          Except as disclosed in the SEC Filings, since the
end of the Company’s most recent audited fiscal year, there has been (i) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

 

(qq)                          The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the 1934 Act) that (i) are designed to ensure that material information relating
to the Company, the Partnership and the Subsidiaries is made known to the
Company’s principal executive officer and its principal financial officer by
others within those entities, particularly during the periods in which the
periodic reports required under the 1934 Act are being prepared, (ii) have been
evaluated for effectiveness as of the end of the period covered by the Company’s
most recent annual or quarterly report filed with the Commission and (iii) are
effective in all material respects to perform the functions for which they were
established. Based on the evaluation of the Company’s disclosure controls and
procedures described above, the Company is not aware of (a) any significant
deficiency in the design or operation of internal controls which could adversely
affect the Company’s ability to record, process, summarize and report financial
data or any material weaknesses in internal controls or (b) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls. Since the most recent
evaluation of the Company’s disclosure controls and procedures described above,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls.

 

(rr)                                Title insurance in favor of the Company, the
Partnership or the Subsidiaries is maintained with respect to each of the
properties owned by them in an amount at least equal to the cost of acquisition
of such property, except, in each case, where the failure to maintain such title
insurance is not, individually or in the aggregate, reasonably likely to have a
Material Adverse Effect.

 

(ss)                            Since the date of the last audited financial
statements included in the SEC Filings, except as described therein, (i) there
has not been any change in the condition, financial or otherwise, or in the
earnings, net worth, business, prospects, properties, assets or operations of
the Company, the Partnership or any of the Subsidiaries, whether or not arising

 

11

--------------------------------------------------------------------------------


 

from transactions in the ordinary course of business, that is reasonably likely
to result in a Material Adverse Effect, nor any event or development involving a
prospective Material Adverse Effect; (ii) none of the Company, the Partnership
or any of the Subsidiaries has sustained any material loss or interference with
its assets, businesses or properties (whether owned or leased) from fire,
explosion, earthquake, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or any court or legislative or other
governmental action, order or decree; and (iii) none of the Company, the
Partnership or any of the Subsidiaries has undertaken any liability or
obligation, direct or contingent, except such liabilities or obligations
undertaken in the ordinary course of business.

 

(tt)                                The Company, the Partnership and the
Subsidiaries are conducting their respective businesses in material compliance
with all applicable laws, rules and regulations of the jurisdictions in which
they are conducting business, including, without limitation, the Americans with
Disabilities Act of 1990 and all applicable local, state and federal employment,
truth-in-advertising, franchising and immigration laws and regulations, except
where the failure to be so in compliance would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(uu)                          The operations of each of the Company, the
Partnership and the Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving any of the Company, the Partnership or the Subsidiaries with respect
to the Money Laundering Laws is pending or, to the best knowledge of the Company
and the Partnership, threatened.

 

(vv)                          None of the Company, the Partnership or the
Subsidiaries or, to the knowledge of the Company or the Partnership, any
trustee, director, officer, agent, employee or affiliate of any of the Company,
the Partnership or the Subsidiaries, has taken any action, directly or
indirectly, that would result in a violation by such persons of the FCPA (as
defined herein), including, without limitation, making use of the mails or any
means or instrumentality of interstate commerce corruptly in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA, and each of the Company,
the Partnership and the Subsidiaries, and to the knowledge of the Company and
the Partnership, their respective affiliates, has conducted its business in
compliance with the FCPA and has instituted and maintains policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith. “FCPA” means the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.

 

(ww)                      None of the Company, the Partnership or the
Subsidiaries or, to the knowledge of the Company or the Partnership, any
trustee, director, officer, agent, employee or affiliate of

 

12

--------------------------------------------------------------------------------


 

any of the Company, the Partnership or the Subsidiaries, is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and none of the Company, the Partnership or
the Subsidiaries will directly or indirectly use the proceeds of the offering,
or lend, contribute or otherwise make available such proceeds, to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(xx)                              For its taxable years ended December 31, 2004
through December 31, 2010, the Company qualified as a “real estate investment
trust” (a “REIT”) under the Internal Revenue Code of 1986, as amended (the
“Code”). The Company’s current and proposed organization and method of operation
will permit it to meet and to continue to meet the requirements for taxation as
a REIT under the Code for its 2011 taxable year and thereafter. The Company has
no intention of changing its operations or engaging in activities which would
cause it to fail to qualify, or make economically undesirable its continued
qualification as, a REIT.

 

(yy)                          None of the Company, the Partnership or any of the
Subsidiaries is, and, if operated in the manner described in the SEC Filings,
none of the Company, the Partnership or any of the Subsidiaries will be, a
“broker” within the meaning of Section 3(a)(4) of the 1934 Act or a “dealer”
within the meaning of Section 3(a)(5) of the 1934 Act or required to be
registered pursuant to Section 15(a) of the 1934 Act.

 

(zz)                              Except as otherwise described in the SEC
Filings, none of the Company, the Partnership or any Subsidiary has authorized
or conducted or has knowledge of the generation, transportation, storage,
presence, use, treatment, disposal, release, or other handling of any hazardous
substance, hazardous waste, hazardous material, hazardous constituent, toxic
substance, pollutant, contaminant, asbestos, radon, polychlorinated biphenyls
(“PCBs”), petroleum product or waste (including crude oil or any fraction
hereof, natural gas, liquefied gas, synthetic gas or other material defined,
regulated, controlled or potentially subject to any remediation requirement
under any environmental law (collectively, “Hazardous Materials”)), on, in,
under or affecting any of the Company’s, the Partnership’s or any Subsidiary’s
respective properties, except in material compliance with applicable laws;
except as disclosed in the SEC Filings, the properties of each of the Company,
the Partnership and the Subsidiaries are in material compliance with all
federal, state and local laws, ordinances, rules, regulations and other
governmental requirements relating to pollution, control of chemicals,
management of waste (collectively, “Environmental Laws”), and each of the
Company, the Partnership and the Subsidiaries is in compliance with all
licenses, permits, registrations and government authorizations necessary to
operate under all applicable Environmental Laws in all material respects; except
as otherwise described in the SEC Filings, none of the Company, the Partnership
or any Subsidiary has received any written or oral notice from any governmental
entity or any other person and there is no pending, or, to the knowledge of the
Company or the Partnership, threatened, claim, litigation or any administrative
agency proceeding that: (i) alleges a violation of any Environmental Laws by the
Company, the Partnership or any Subsidiary; (ii) alleges that the Company, the
Partnership or any Subsidiary is a liable party or a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601, et. seq., or any state superfund law; (iii) has resulted
in or could result in the attachment of an environmental lien on any of the
properties of the

 

13

--------------------------------------------------------------------------------


 

Company, the Partnership or any Subsidiary; or (iv) alleges that the Company,
the Partnership or any Subsidiary is liable for any contamination of the
environment, contamination of the property, damage to natural resources,
property damage, or personal injury based on its activities or the activities of
its respective predecessors or third parties (whether at the properties or
elsewhere) involving Hazardous Materials, whether arising under the
Environmental Laws, common law principles, or other legal standards. In the
ordinary course of its business, each of the Company, the Partnership and the
Subsidiaries conducts Phase I environmental assessments on each of its
properties at the time such property is acquired and periodic reviews of the
effect of Environmental Laws on the business, operations and properties of each
of the Company, the Partnership and the Subsidiaries. None of the entities that
prepared appraisals of the properties or Phase I environmental assessment
reports with respect to such properties was employed for such purpose on a
contingent basis or has any substantial interest in any of the Company, the
Partnership or any Subsidiary, and none of such entities’ trustees, directors,
officers or employees is connected with the Company, the Partnership or any
Subsidiary as a promoter, selling agent, trustee, director, officer or employee.

 

(aaa)                      None of the following events has occurred or exists:
(i) a failure by the Company, the Partnership or any Subsidiary to fulfill the
obligations, if any, under the minimum funding standards of Section 302 of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the regulations and published interpretations thereunder with
respect to a Plan (as defined below), determined without regard to any waiver of
such obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any member of the Company, the Partnership or any
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; (iii) any breach of any contractual
obligation, or any violation of law or applicable qualification standards, with
respect to the employment or compensation of employees by any member of the
Company, the Partnership or any Subsidiary that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. None
of the following events has occurred or is reasonably likely to occur: (i) a
material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company compared to the amount of
such contributions made in the Company’s most recently completed fiscal year;
(ii) a material increase in the Company’s “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company’s most recently
completed fiscal year; (iii) any event or condition giving rise to a liability
under Title IV of ERISA that could have a Material Adverse Effect; or (iv) the
filing of a claim by one or more employees or former employees of the Company
related to their employment that could have a Material Adverse Effect. For
purposes of this paragraph, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which any
member of the Company may have any liability.

 

(bbb)                   There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
or indebtedness by the Company to or for the benefit of any of the officers or
trustees of the Company or any of the members of any

 

14

--------------------------------------------------------------------------------


 

of them, except as disclosed in the SEC Filings and except as will be disclosed
in any Registration Statement, Preliminary Prospectus or Prospectus.

 

(ccc)                      Other than late Section 16 filings, there is and has
been no failure on the part of the Company and any of the Company’s trustees or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

(ddd)                   Nothing has come to the attention of the Company or the
Partnership that has caused the Company or the Partnership to believe that the
statistical and market-related data included in the SEC Filings is not based on
or derived from sources that are reliable and accurate in all material respects.

 

(eee)                      The Company is in compliance with the rules and
regulations of the NYSE.

 

(fff)                            Except as contemplated in the Deluxe
Transaction, or as provided in the declaration of trust of the Company and
Partnership Agreement of the Partnership, there are no existing agreements
between the Company and any of its security holders that prohibit the sale,
transfer, assignment, pledge or hypothecation of any of the Company’s
securities.

 

(ggg)                   The redemption by the Company of the Shares in
accordance with the Articles Supplementary would not constitute a breach or
violation of, or a default under, or conflict with, or give any other party a
right to terminate any of its obligations under, or result in the acceleration
of any obligation under, or result in the creation or imposition of any lien,
charge or encumbrance upon the properties or any of the other assets of the
Company, the Partnership or any of the Subsidiaries pursuant to the terms or
provisions of (i) its declaration of trust, bylaws, certificate of limited
partnership, partnership agreement, limited liability company agreement or other
organizational document, (ii) any bond, debenture, contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, lease or other
agreement or instrument to which any such entity is a party or by which any of
them may be bound, or to which any of its property or assets is subject, or
(iii) any judgment, ruling, decree, order, law, statute, rule or regulation of
any court or other governmental agency or body applicable to the business or
properties of the Company, the Partnership or any of the Subsidiaries, except as
would not result in a Material Adverse Effect.

 

Any certificate signed by any officer of the Company or the Partnership and
delivered to the Purchaser or to counsel for the Purchaser in connection with
the offering of the Shares shall be deemed a representation and warranty by the
Company or the Partnership, as the case may be, to the Purchaser as to the
matters covered thereby on the date of such certificate.

 

Section 2.                                            Representations and
Warranties of the Purchaser. The Purchaser represents and warrants to and agrees
with the Company and the Partnership as of the date hereof and as of the Closing
Time as follows:

 

(a)                                  The Purchaser has been duly organized and
is validly existing as a limited liability company in good standing under the
laws of Delaware.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The Purchaser has, and at the Closing Time
will have, full limited liability company power to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed, and delivered by the Purchaser. This Agreement constitutes
the valid and legally binding obligation of the Purchaser, enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by general principles of equity. The Purchaser need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement, except for such as have been obtained and except
for such as would not materially impede the transactions contemplated by this
Agreement.

 

(c)                                  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Purchaser is subject or any provision
of its organizational documents, except for such violations as would not
materially impede the transactions contemplated by this Agreement.

 

(d)                                 None of the Purchaser, its Affiliates, or
any person acting on its or any of their behalf has engaged or will engage, in
connection with any offering of the Shares, in any form of general solicitation
or general advertising within the meaning of Rule 502(c) under the 1933 Act with
respect to the Shares, other than as otherwise permitted under this Agreement or
the 1933 Act.

 

(e)                                  The Purchaser and its representatives have
(i) had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the sale of the Shares to the Purchaser
and the business, properties, prospects and financial condition of the Company
and (ii) received copies of the SEC Filings.

 

(f)                                    The Purchaser has substantial experience
as a purchaser of equity securities issued by companies similar to the Company
and acknowledges that it is able to fend for itself, can bear the economic risk
of its investment and could afford a complete loss of such investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of an investment in the Shares. The
Purchaser acknowledges that in purchasing the Shares it must be prepared to
continue to bear the economic risk of such investment for an indefinite period
of time because the Shares have not been registered under the 1933 Act and
cannot be sold unless they are subsequently registered under the 1933 Act and
applicable state securities laws, or unless exemptions from such registration
requirements are available.

 

(g)                                 The Purchaser is a “qualified institutional
buyer” within the meaning of Rule 144A under the 1933 Act (a “Qualified
Institutional Buyer”) and an “accredited investor” within the meaning of
Rule 501(a) under the 1933 Act (an “Accredited Investor”).

 

(h)                                 The Purchaser understands that the Shares
will be “restricted shares” under the federal securities laws inasmuch as they
will be acquired from the Company in a transaction not

 

16

--------------------------------------------------------------------------------


 

involving a public offering and that under such laws and applicable regulations
such shares may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

(i)                                     There are no contracts, agreements or
understandings between the Purchaser and any person that would give rise to a
valid claim against the Company for a brokerage commission, finder’s fee or
other like payment in connection with the offering, issuance and sale of the
Shares to the Purchaser, other than any fee payable to the Purchaser pursuant to
the transactions contemplated by this Agreement.

 

(j)                                     It is understood that the
certificate(s) evidencing the Shares shall initially bear substantially the
following legend (in addition to any legend otherwise required under applicable
federal or state securities laws or by the Company’s declaration of trust):

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM OR
NOT SUBJECT TO SUCH REGISTRATION REQUIREMENTS.

 

THE HOLDER OF THIS SECURITY, BY ITS ACQUISITION HEREOF, AGREES THAT IT WILL NOT,
PRIOR TO THE DATE THAT IS ONE YEAR (OR SUCH SHORTER PERIOD OF TIME AS MAY BE
PERMITTED BY RULE 144 UNDER THE 1933 ACT) AFTER THE LATER OF THE ORIGINAL ISSUE
DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE
COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF THIS SECURITY),
RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY EXCEPT (a) TO THE
COMPANY; (b) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE 1933 ACT (IF AVAILABLE AND ON THE UNDERSTANDING THAT THE COMPANY
MAY REQUIRE AN OPINION OF COUNSEL BEFORE REGISTERING ANY SUCH TRANSFER ON ITS
SHARE TRANSFER RECORDS) (IF AVAILABLE), (c) PURSUANT TO A 1933 ACT REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE AND THAT CONTINUES TO BE EFFECTIVE AT
THE TIME OF SUCH TRANSFER, OR (d) PURSUANT TO ANOTHER AVAILABLE EXEMPTION, IF
ANY, FROM SUCH REGISTRATION REQUIREMENTS OR IN A TRANSACTION NOT SUBJECT TO SUCH
REGISTRATION REQUIREMENTS;

 

17

--------------------------------------------------------------------------------


 

AND AGREES THAT IT SHALL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED
HEREBY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.”

 

Section 3.                                            Sale and Delivery to the
Purchaser; Closing; Fees.

 

(a)                                  On the basis of the representations and
warranties contained herein and subject to the terms and conditions herein set
forth, the Purchaser hereby offers to purchase from the Company up to 8,000,000
Shares on the Closing Date, for the consideration specified in
Section 3(b) hereof.  If the Company elects to accept such offer, the Company
will provide written notice to the Purchaser at least five New York business
days prior to the Closing Date (as defined below).  In the event the Company
receives gross offering proceeds in public offerings of Common Shares or
Preferred Shares completed after the date of this Agreement but prior to the
First Deluxe Closing (as hereinafter defined) (the “Public Offerings”) in excess
of $150 million, then the number of Shares offered to be purchased by the
Purchaser shall be reduced from 8,000,000 by a number of shares equal to the
quotient obtained by dividing (i) the gross proceeds received in the Public
Offerings in excess of $150 million divided by (ii) $25.00; provided however,
that the number of Shares to be purchased by Purchaser pursuant to this
Agreement cannot be reduced to less than 2,000,000 unless there is a class or
series of Comparable Public Preferred Shares (as defined in the Articles
Supplementary) outstanding.  If the number of Shares to be purchased by the
Purchaser pursuant to this Agreement is less than 2,000,000 Shares and such
Shares remain outstanding after the Trigger Date, then the Purchaser shall have
the Minimum Share Exchange Rights provided by Section 10 of the Articles
Supplementary.  The “First Deluxe Closing” shall mean the date on which the
Company or its affiliates acquire the first pool of assets to be acquired
pursuant to that certain Agreement for Purchase & Sale entered into on
October 24, 2011 by and between the Partnership and certain affiliates of
Storage Deluxe Realty, LLC (the “Deluxe Acquisition Agreement”).  The “Deluxe
Transaction” shall mean the transaction contemplated by the Deluxe Acquisition
Agreement.  The “Trigger Date” shall mean the date that is 360 days after the
earlier of (i) the date of original issuance of the Series B Preferred Shares
and (y) January 1, 2012.

 

(b)                                 The Company will deliver to the Purchaser a
certificate representing 8,000,000 Shares (or such lesser number of Shares as
provided by Section 3(a)), with transfer taxes thereon duly paid, against
payment of an amount equal to the product of (i) $25.00 multiplied by (ii) the
number of Shares being purchased by the Purchaser multiplied by (iii) 96.35%, in
Federal (same day) funds by wire transfer to an account of the Company, in
connection with the closing of such transaction, at the office of Alston & Bird
LLP, 90 Park Avenue, New York, New York 10016, at 10:00 a.m., New York time, on
such New York business day as the Company may specify upon notice to the
Purchaser given on or before the fifth New York business day prior to such date;
provided that such closing date may not be later than March 31, 2012 (such time
being herein referred to as the “Closing Time” and the date of such payment
being herein referred as the “Closing Date”). The Company may not specify more
than one Closing Date. To the extent the Company has not specified a Closing
Date on or prior to the fifth New York business day prior to March 31, 2012 in
accordance with the terms of this Section 3(b), the Purchaser shall have no
obligation to purchase any Shares pursuant to this Agreement.

 

18

--------------------------------------------------------------------------------


 

(c)                                  The certificate for any Shares to be issued
to the Purchaser shall be registered in such name as the Purchaser may request
in writing at least one full business day before the Closing Time. The
certificate for any Shares will be made available for examination by the
Purchaser in New York, New York, not later than 10:00 a.m. (New York time) on
the business day prior to the Closing Time.

 

(d)                                 In consideration of the Purchaser’s
obligations hereunder, the Company shall pay Wells Fargo Securities, LLC
(“WFS:”) a structuring and advisory fee in the amount and upon the terms set
forth in that certain letter agreement dated as of the date hereof by and among
the Company and WFS (the “Structuring and Advisory Fee”). The Company
acknowledges no portion of the Structuring and Advisory Fee shall be refundable,
including if the Company does not require the Purchaser to purchase all or any
portion of the 8,000,000 Shares.

 

(e)                                  The Purchaser acknowledges that the
Company’s declaration of trust prohibits certain transfers of Shares in order to
preserve the Company’s status as a REIT under the Code, and that the Company
intends to disclose such transfer restrictions in any Registration Statement,
Preliminary Prospectus or Prospectus.

 

Section 4.                    Covenants of the Company and the Partnership. 
Each of the Company and the Partnership covenants with the Purchaser as follows:

 

(a)                                  For so long as any Shares or Exchange
Securities are outstanding and are held by the Purchaser, the Company shall
furnish to the Purchaser at the address set forth below (or as otherwise
provided to the Company in writing), as soon as available, copies of any report
or communication of the Company mailed generally to any holders of its equity
securities, except for any such reports or communications available through the
Commission’s EDGAR system.

 

(b)                                 The Company agrees that it shall not make
any offer or sale of securities if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act, such offer or sale would render
unavailable (for the purpose of (i) the sale of the Shares by the Company to the
Purchaser or (ii) the resale of the Shares by the Purchaser to Subsequent
Purchasers) the exemption from the registration requirements of the 1933 Act
provided by Section 4(2) thereof, including the provisions of Regulation D under
the 1933 Act.

 

(c)                                  In connection with the sale of the Shares
to the Purchaser, from the date hereof to the Closing Date, the Company agrees
that such Purchaser and counsel for such Purchaser shall have the right to make
reasonable inquiries into the business of the Company, and the Company also
agrees to provide answers to such inquiries (to the extent that such information
is available or can be acquired and made available without extraordinary effort
or expense and to the extent the provision thereof is not prohibited by
applicable law).

 

(d)                                 The Company agrees to take such steps as
shall be necessary to ensure that none of the Company, the Partnership or any of
the Subsidiaries shall become an “investment company” within the meaning of such
term under the 1940 Act.

 

(e)                                  Any proceeds received by the Company from
the sale of any or all of the Shares shall be used by the Company solely in
connection with the Company’s consummation of the

 

19

--------------------------------------------------------------------------------


 

Deluxe Transaction, including to refinance any debt proceeds used to consummate
the Deluxe Transaction.

 

(f)                                    The Company will not, and will cause the
Subsidiaries not to, amend the declaration of trust or bylaws of the Company,
the articles or certificate of incorporation or bylaws or partnership agreement
or operating agreement of any of the Subsidiaries or amend or enter into any
contract, lease or other instrument or suffer to exist any judgment, ruling,
decree, or order of any court or other governmental agency or body applicable to
the Company or any of the Subsidiaries that would prohibit or restrict in any
material manner the ability of the Company to redeem the Shares as specified in
the Articles Supplementary.

 

(g)                                 At or prior to the Closing Time, the
Partnership will take or cause to be taken all actions necessary to accept the
proceeds from the offering as a contribution from the Company and will issue to
the Company “mirror” units that have substantially similar economic rights to
distributions and in liquidation to those of the Shares.

 

(h)                                 The Company shall execute the Articles
Supplementary and file the same with the SDAT at or prior to the Closing Time.

 

(i)                                     The Company shall use its best efforts
to continue to maintain its qualification as a REIT under the Code unless and
until the Company’s Board of Trustees determines prospectively that it is in the
best interest of the Company’s common shareholders for the Company not to
maintain such qualification.

 

(j)                                     If the Company has not redeemed all of
the outstanding Shares by the Registration Statement Filing Deadline, the
Company shall, at its own expense, on or prior to such date, file with the
Commission the Registration Statement, including any Preliminary Prospectus and
the Prospectus, for use by the holders of the Shares or the Exchange Securities,
as selling shareholders, and shall use its commercially reasonable efforts to
have the Registration Statement and a companion Form 8-A registration statement,
if any, for the Shares or the Exchange Securities declared effective within 90
calendar days after the filing thereof.  The Company will thereafter to keep
such registrations continuously effective with respect to the Shares or the
Exchange Securities other than (i) Shares or Exchange Securities that have been
exchanged or disposed of pursuant to the Registration Statement, (ii) Shares or
Exchange Securities that are eligible to be sold pursuant to Rule 144 (or any
similar provision then in force, but not Rule 144A) under the 1933 Act without
volume limitations or other restrictions on transfer thereunder, including
without limitation, paragraphs (c), (e), (f) and (h) of Rule 144 and (iii)
Shares or Exchange Securities that have ceased to be outstanding. To the extent
they are eligible, the Company shall use its reasonable best efforts to list the
Shares or the Exchange Securities on the NYSE commencing upon the effective date
of such Form 8-A. At the Purchaser’s election such Registration Statement may be
used in connection with an underwritten public offering, managed by one or more
underwriters selected by the Purchaser in its sole discretion. In the event that
the Purchaser elects to pursue an underwritten public offering, the Company and
the Partnership agree to deliver, or cause to be delivered, certificates,
opinions, comfort letters and other documentation, in form and substance
satisfactory to the Purchaser, that are customary in connection with the closing
of underwritten public offerings.

 

20

--------------------------------------------------------------------------------


 

(k)                                  No later than the effectiveness of any
Registration Statement, the Company shall cause the Shares to be eligible for
clearance and settlement through the facilities of The Depository Trust Company,
and to the extent allowed by applicable law, removal of the legends referred to
in Section 2(j) hereof.

 

(l)                                     (i)                                    
If, prior to any redemption by the Company or sale by the Purchaser of all of
the Shares purchased by the Purchaser, any event shall have occurred or
condition exists as a result of which any Registration Statement, Preliminary
Prospectus or Prospectus, in each case as then amended or supplemented, would
include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the case of the Prospectus in the light of the circumstances under
which they were made, when such document is delivered, not misleading, or if in
the reasonable opinion of counsel for the Purchaser it is otherwise necessary to
amend or supplement such Registration Statement, Preliminary Prospectus or
Prospectus to comply with applicable law, the Company agrees promptly to prepare
(subject to this Section 4(l)), file with the Commission (with respect to any
Registration Statement, Preliminary Prospectus or Prospectus) and furnish at its
own expense to the Purchaser, such number of copies of amendments or supplements
to any Registration Statement, Preliminary Prospectus or Prospectus, as the case
may be, as are reasonably requested by the Purchaser containing such information
as is necessary so that such Registration Statement, as the case may be, as so
amended or supplemented, will not contain an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the case of the Prospectus in the light
of the circumstances under which they were made, when such document is delivered
to a purchaser, not misleading, or so that such document, as amended or
supplemented, will comply with applicable law.

 

(ii)                                  Following the effectiveness of any
Registration Statement and for so long as the Shares are outstanding, if, in the
judgment of the Purchaser, the Purchaser or any of its Affiliates is required to
deliver a prospectus in connection with sales of, or market-making activities
with respect to, the Shares or any Exchange Securities, the Company agrees (A)
periodically to amend the Registration Statement and Prospectus so that the
information contained therein complies with the requirements of Section 10(a) of
the 1933 Act, (B) to amend the Registration Statement and Prospectus or the
documents incorporated by reference therein when necessary to reflect any
material changes in the information provided therein so that the Registration
Statement and the Prospectus will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the case of the Prospectus
in the light of the circumstances under which they were made, when the document
is so delivered, not misleading and (C) to provide the Purchaser with copies of
each amendment or supplement filed and such other documents as the Purchaser may
reasonably request.

 

(iii)                               The Company and the Partnership hereby
expressly acknowledge that the indemnification and contribution provisions of
Sections 9 and 10 of this Agreement are specifically applicable and relate to
any Registration Statement, Preliminary Prospectus, Prospectus, or any amendment
or supplement to any of the foregoing documents prepared pursuant to this
Agreement.

 

21

--------------------------------------------------------------------------------


 

(m)                               The Company (i) shall cooperate with the
Purchaser and counsel for the Purchaser to qualify or register the Shares for
sale under (or obtain exemptions from the application of) the Blue Sky or state
or other securities laws of those jurisdictions (both domestic and foreign) as
may be designated by the Purchaser or its counsel, (ii) shall comply with such
laws and (iii) shall continue such qualifications, registrations and exemptions
in effect so long as required for the Purchaser’s placement of the Shares to the
Subsequent Purchasers; provided, however, that the Company shall not be required
to qualify as a foreign corporation or to take any action that would subject it
to general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation; and
provided, further, that the Company may require that offers and sales in one or
more jurisdictions must be made through brokers licensed in that jurisdiction.
The Company will advise the Purchaser promptly of its knowledge of the
suspension of the qualification or registration of (or any such exemption
relating to) the Shares for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and, in the event
of the issuance of any order suspending such qualification, registration or
exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible time.

 

(n)                                 Prior to the redemption by the Company or
sale by the Purchaser of all of the Shares purchased by the Purchaser, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15(d) of the 1934
Act.

 

(o)                                 If the Company or the Partnership raises
capital through the issuance of equity, incurrence of debt, consummation of any
other financing transaction, or direct or indirect sale of any asset (excluding
any proceeds used to repay any indebtedness secured by such asset) and the
Company does not redeem all of the Shares held by the Purchaser or if the
Company enters into an agreement, the consummation or completion of which, will
result in a “Change of Control” (as defined in the Articles Supplementary), the
Registration Statement Filing Deadline shall be accelerated to the date of the
completion of such financing, sale or the date of such agreement or action, as
the case may be.  For clarity, the phrase “incurrence of debt” as used herein
shall not include mortgage debt or advances by the Company or Partnership under
their revolving credit facility.

 

Section 5.                                            Payment of Expenses.

 

(a)                                  The Company will pay all expenses incident
to the performance of its obligations under this Agreement and in connection
with the transactions contemplated hereby or by any Registration Statement,
Preliminary Prospectus or Prospectus, if applicable, including, without
limitation, (i) all expenses incident to the issuance and delivery of the Shares
or any Exchange Securities (including all printing and engraving costs), (ii)
all fees and expenses of the registrar and transfer agent of the Shares or any
Exchange Securities, (iii) all necessary issue, transfer and other stamp taxes
in connection with the issuance and sale of the Shares or any Exchange
Securities to the Purchaser, (iv) all fees and expenses of the Company’s
counsel, independent public or certified public accountants and other advisors,
(v) all reasonable fees and expenses of counsel to the Purchaser in connection
with the initial sale of Shares to the Purchaser and all such fees and expenses
incurred subsequent to such time in connection with the transactions
contemplated hereby or in any Registration Statement, Preliminary Prospectus or
Prospectus, (vi)

 

22

--------------------------------------------------------------------------------


 

all costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of any Registration Statement, Preliminary
Prospectus or Prospectus (including, in each case, financial statements), and
all amendments and supplements thereto, (vii) all filing fees, attorneys’ fees
and expenses reasonably incurred by the Company or the Purchaser in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Shares or any Exchange Securities for
offer and sale or placement, as the case may be, under state Blue Sky or
securities laws and, if requested by the Purchaser in connection with any
Registration Statement, Preliminary Prospectus or Prospectus, preparing and
printing a “Blue Sky Survey” or memorandum, and any supplements thereto, and
(viii) the fees payable in connection with listing such securities on the NYSE,
if applicable.

 

(b)                                 If this Agreement is terminated by the
Purchaser pursuant to Section 7 or Section 13 hereof, or if the sale to the
Purchaser of the Shares on the Closing Date is not consummated because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or to comply with any provision of this Agreement (including
any failure by the Company to specify a Closing Date in accordance with the
terms of Section 3(b)), the Company agrees to reimburse the Purchaser upon
demand for all reasonable out-of-pocket expenses that shall have been incurred
by the Purchaser in connection with the proposed purchase and the offering and
sale of the Shares to the Purchaser to have been delivered at such Closing Date,
including, but not limited to, fees and disbursements of advisors, travel
expenses, postage, facsimile and telephone charges.

 

Section 6.                                            Appointment of Wells Fargo
Investment Holdings, LLC, as Initial Distribution Rate Calculation Agent. The
initial Distribution Rate Calculation Agent under the Articles Supplementary for
the Company is appointed as follows:

 

(a)                                  Upon the terms and subject to the
conditions set forth in this Section 6, effective from and after the Closing
Time, the Company hereby appoints Wells Fargo Investment Holdings, LLC as its
Distribution Rate Calculation Agent under the Articles Supplementary (in such
capacity, the “Calculation Agent”), and Wells Fargo Investment Holdings, LLC
hereby accepts such appointment.

 

(b)                                 In acting under this Section 6, the
Calculation Agent shall be obligated to perform only such duties as are set
forth specifically herein and in the Articles Supplementary as duties of the
Distribution Rate Calculation Agent. In acting under this Agreement, the
Calculation Agent (in its capacity as such) assumes no obligation towards, or
any relationship of agency or trust for or with, the holders of the Shares.

 

(c)                                  The Company shall reimburse the Calculation
Agent for all reasonable expenses, disbursements and advances incurred or made
by the Calculation Agent in connection with the services rendered by it as
Calculation Agent under this Agreement (including reasonable legal fees and
expenses) upon receiving an accounting therefor from the Calculation Agent;
provided, however, that until the Registration Statement Filing Deadline, the
Calculation Agent shall pay its expenses incurred in its role as Calculation
Agent.

 

(d)                                 The Calculation Agent shall incur no
liability for, or in respect of, any action taken, omitted to be taken or
suffered by it in reliance upon any certificate, affidavit, instruction,

 

23

--------------------------------------------------------------------------------


 

notice, request, direction, order, statement or other paper, document or
communication reasonably believed by it to be genuine and correct. Any
certificate, affidavit, instruction, notice, request, direction, order,
statement or other paper, document or communication from the Company made or
given by it and sent, delivered or directed to the Calculation Agent under,
pursuant to or as permitted by any provision of this Agreement shall be
sufficient for purposes of this Agreement if such communication is in writing
and signed by any officer or employee of the Company. The Calculation Agent may
consult with counsel satisfactory to it, and, as to legal matters, the opinion
of such counsel shall constitute full and complete authorization and protection
of the Calculation Agent with respect to any action taken, omitted to be taken
or suffered by it hereunder in good faith and in accordance with and in reliance
upon the opinion of such counsel.

 

(e)                                  The Calculation Agent may act as
Calculation Agent and it and its officers, employees and shareholders may become
owners of, or acquire any interest in, the Shares, with the same rights as if
the Calculation Agent were not the Calculation Agent, and may engage in, or have
an interest in, any financial or other transaction with the Company or any of
its affiliates as if the Calculation Agent were not the Calculation Agent
hereunder.

 

(f)                                    Wells Fargo Investment Holdings, LLC may
at any time terminate its agreement to act as Calculation Agent by giving no
less than 90 days’ written notice to the Company (which notice shall specify the
date or event upon which such termination is to become effective) unless the
Company consents in writing to a shorter time. The Company may terminate its
appointment of Wells Fargo Investment Holdings, LLC as Calculation Agent at any
time by giving written notice to Wells Fargo Investment Holdings, LLC and
specifying the date on which the termination shall become effective; provided,
however, that no termination by the Calculation Agent or by the Company shall
become effective prior to the date of the appointment of a successor Calculation
Agent by the Company as provided in Section 6(g) hereof and the acceptance of
such appointment by such successor Calculation Agent. If an instrument of
acceptance by a successor Calculation Agent shall not have been delivered to the
resigning or terminated Calculation Agent within 30 days after the giving of
such notice of resignation and the Company shall not have informed the
Calculation Agent that it does not intend to appoint a successor Calculation
Agent, the resigning Calculation Agent may petition any court of competent
jurisdiction for the appointment of a successor Calculation Agent. Upon
termination by either party pursuant to the provisions of this Section 6(f), the
Calculation Agent with respect to which this Agreement has been terminated shall
be entitled to the reimbursement of all reasonable expenses, disbursements and
advances incurred or made by it in connection with the services rendered by it
hereunder, as provided in Section 6(c) hereof.

 

(g)                                 Any successor Calculation Agent appointed by
the Company shall execute and deliver to the existing Calculation Agent and to
the Company an instrument accepting such appointment, and thereupon such
successor Calculation Agent shall, without any further act or instrument, become
vested with all the rights, immunities, duties and obligations of the
Calculation Agent, with like effect as if originally named as Calculation Agent
hereunder, and the predecessor Calculation Agent shall thereupon be obligated to
transfer and deliver, and such successor Calculation Agent shall be entitled to
receive and accept, copies of any

 

24

--------------------------------------------------------------------------------


 

available records maintained by the Calculation Agent in connection with the
performance of its obligations hereunder.

 

(h)                                 The Company shall indemnify and hold
harmless the Calculation Agent and its affiliates and their respective officers
and employees from and against all actions claims, damages, liabilities, losses
and expenses (including reasonable legal fees and expenses) relating to or
arising out of actions or omissions in its capacity as Calculation Agent, except
actions, claims, damages, liabilities, losses and expenses caused by the gross
negligence or willful misconduct of the Calculation Agent or its officers or
employees. The indemnification provided by this Section 6(h) shall survive the
redemption, exchange or sale of the Shares and the termination of this
Agreement. The Company will not be liable for any settlement of any action or
claim effected without its written consent.

 

(i)                                     Any corporation into which the
Calculation Agent may be merged, converted or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Calculation
Agent may be a party, or any corporation to which the Calculation Agent may sell
or otherwise transfer all or substantially all of its corporate trust business
shall, to the extent permitted by applicable law, become the Calculation Agent
under this Agreement without the execution of any document or any further act by
the parties hereto.

 

(j)                                     In no event shall the Calculation Agent
be liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Calculation
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

Section 7.                                            Conditions of the
Purchaser’s Obligations. The obligations of the Purchaser hereunder are subject
to the accuracy of the representations and warranties of the Company herein
included, to the performance by the Company and the Partnership of their
respective obligations hereunder, and to the following further conditions:

 

(a)                             At the Closing Time, the Purchaser shall have
received the favorable opinion dated as of such Closing Date, of Pepper Hamilton
LLP, counsel for the Company and the Partnership, in such form and substance
reasonably satisfactory to the Purchaser.

 

(b)                            At the Closing Time, (1) there shall not have
been, since the respective dates as of which information is given in the SEC
Filings, any Material Adverse Change from that set forth in the SEC Filings, (2)
no proceedings shall be pending or, to the knowledge of the Company or the
Partnership, threatened against the Company, the Partnership, or any Subsidiary
before or by any Federal, state, or other commission, board, or administrative
agency wherein an unfavorable decision, ruling, or finding would reasonably be
expected to result in any Material Adverse Change other than as set forth in the
SEC Filings, (3) the representations and warranties set forth in Section 1
hereof shall be accurate as though expressly made at and as of such Closing
Time; and (4) the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied at or prior to such Closing
Time. The Purchaser shall have received, at the Closing Time, a certificate
executed by the President or Chief Executive Officer and the Chief Financial
Officer of the Company, dated as of the Closing Date, evidencing compliance with
the provisions of this subsection (b) and additionally stating that the
conditions precedent set forth in this Section 7 have been satisfied.

 

25

--------------------------------------------------------------------------------


 

(c)                             The First Deluxe Closing shall have been
consummated, or shall be consummated substantially concurrently with the Closing
Date.

 

(d)                            Any request for additional information on the
part of the staff of the Commission or any state securities authorities
regarding the Shares, any Exchange Securities or the transactions contemplated
by this Agreement or any Registration Statement shall have been complied with to
the satisfaction of the staff of the Commission or such authorities.

 

(e)                             The Company shall provide a list of the
jurisdictions in which the Company and each Subsidiary set forth on Schedule I
hereto is qualified or registered as a foreign corporation, partnership, limited
liability company or other entity, as applicable (the “Foreign Qualification
Schedule”).

 

(f)                               Prior to the Closing Time, counsel for the
Purchaser shall have been furnished with such documents and opinions as it may
reasonably require for the purpose of enabling them to pass upon the issuance
and sale of the Shares or Exchange Securities as herein contemplated and related
proceedings, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein included; and
all proceedings taken by the Company or the Partnership that are necessary in
connection with the issuance and sale of the Shares shall be reasonably
satisfactory in form and substance to the Purchaser and its counsel.

 

(g)                            At the Closing Time, no event shall have occurred
that shall constitute a “Material Adverse Change” as defined in the Deluxe
Acquisition Agreement.

 

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Purchaser by notice to the Company at any time at or prior to the Closing Time,
and such termination shall be without liability of any party to any other party,
except that the indemnity and contribution agreements set forth in Section 6(h),
Section 9 and Section 10 hereof, the provisions concerning payment of expenses
under Section 5 hereof and the provisions relating to governing law shall remain
in effect.

 

Section 8.                                            Offer, Sale and Resale
Procedures. Prior to the effectiveness of any Registration Statement, the
Purchaser and the Company hereby establish and agree to observe the following
procedures in connection with any offer and sale of the Shares in accordance
with applicable laws:

 

(a)                             Offers and sales of the Shares will be made only
by the Purchaser or Affiliates thereof qualified or registered to do so in the
jurisdictions in which such offers or sales are made.

 

(b)                            Each such offer or sale shall be made only in
compliance with applicable federal and state securities laws:

 

(c)                                  The Shares will be offered by approaching
prospective Subsequent Purchasers on an individual basis. No general
solicitation or general advertising (within the meaning of Rule 502(c) under the
1933 Act) will be used in connection with the offering of the Shares.

 

26

--------------------------------------------------------------------------------


 

(d)                                 Following the sale of the Shares by the
Purchaser to Subsequent Purchasers pursuant to the terms of this Agreement, the
Purchaser shall not be liable or responsible to the Company for any losses,
damages or liabilities suffered or incurred by the Company, including any
losses, damages or liabilities under the 1933 Act, arising from or relating to
any subsequent resale or transfer of any Shares other than by the Purchaser.

 

Section 9.                                            Indemnification.

 

(a)                                  The Company and the Partnership agree to
indemnify and hold harmless the Purchaser and each person, if any, who controls
the Purchaser within the meaning of either Section 15 of the 1933 Act or Section
20 of the 1934 Act, from and against any and all losses, claims, damages, or
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any claim)
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement, Preliminary Prospectus or Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto, including pursuant to Section 4(p) hereof), or caused by
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, or liabilities are caused by any
such untrue statement or alleged untrue statement or omission or alleged
omission based upon information made in reliance upon and in conformity with
information furnished in writing to the Company by the Purchaser expressly for
inclusion in any Registration Statement, Preliminary Prospectus or Prospectus.

 

(b)                                 The Purchaser agrees to indemnify and hold
harmless the Company and each person, if any, who controls the Company within
the meaning of either Section 15 of the 1933 Act or Section 20 of the 1934 Act
to the same extent as the foregoing indemnity from the Company to the Purchaser,
but only with reference to information made in reliance upon and in conformity
with information furnished in writing to the Company by the Purchaser expressly
for inclusion in any Registration Statement, Preliminary Prospectus or
Prospectus. Notwithstanding the foregoing, in no event shall the Purchaser be
liable or responsible for any amount in excess of the fees specified in Section
3(d) hereof actually received by such Purchaser in connection with the purchase
of the Shares pursuant to this Agreement.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to paragraph (a) or (b) of this
Section 9, such person (the “indemnified party”) shall promptly notify the
person against whom such indemnity may be sought (the “indemnifying party”) in
writing and the indemnifying party, upon request of the indemnified party, shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same

 

27

--------------------------------------------------------------------------------


 

counsel would be inappropriate due to actual or potential differing interests
between them. It is understood that the indemnifying party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Purchaser, in the case of parties indemnified
pursuant to paragraph (a) of this Section, and by the Company, in the case of
parties indemnified pursuant to paragraph (b) of this Section. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

 

Section 10.                                      Contribution.

 

(a)                                  If the indemnification provided for in
Section 9 hereof is unavailable to an indemnified party or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities referred to therein, then each indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Purchaser on
the other hand from the offering of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Purchaser on the other hand in connection with the matters that
resulted in such losses, claims, damages, or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Purchaser on the other hand in connection with the
offering of the Shares shall be deemed to be in the same respective proportions
as the net proceeds from the sale of the Shares to the Purchaser (before
deducting expenses other than fees payable pursuant to Section 3(d) hereof)
received by the Company and the total fees actually received by the Purchaser
pursuant to Section 3(d) of the Agreement bear to the aggregate sales price of
the Shares. In the case of an untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact, the relative
fault of the Company on the one hand and of the Purchaser on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement or the omission or alleged omission relates to
information supplied by the Company or by the Purchaser and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.

 

(b)                                 The Company and the Purchaser agree that it
would not be just or equitable if contribution pursuant to this Section 10 were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in

 

28

--------------------------------------------------------------------------------


 

paragraph (a) of this Section 10. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, and liabilities referred to in
paragraph (a) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 10, in no event shall the
Purchaser be required to contribute any amount in excess of the fees, specified
in Section 3(b) hereof, received by the Purchaser in connection with the
purchase of the Shares pursuant to this Agreement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.

 

(c)                                  The remedies provided for in this Section
10 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

(d)                                 The indemnity and contribution provisions
contained in this Section 10 and the representations and warranties of the
Company and the Partnership contained in this Agreement shall remain operative
and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Purchaser or any
person controlling the Purchaser or by or on behalf of the Company or its
officers or trustees or any person controlling the Company, and (iii) acceptance
of and payment for any of the Shares.

 

Section 11.                                      Representations, Warranties and
Agreements to Survive Delivery. All representations, warranties and agreements
included in this Agreement, or included in certificates of officers of the
Company submitted pursuant hereto, shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of the Purchaser or
any person controlling the Purchaser, or by or on behalf of the Company, and
shall survive delivery of and payment for the Shares.

 

Section 12.                                      Notices. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted by any standard form of telecommunication.
Notices to the Purchaser shall be directed to Wells Fargo Investment Holdings,
LLC, 301 S. College Street, Charlotte, North Carolina 28288, Attention:
Transaction Management (email: TMGCapitalMarkets@wellsfargo.com), with a copy to
Alston Bird LLP, 1201 West Peachtree Street, Atlanta, Georgia, 30309, Attention:
Lesley H. Solomon (telecopy: (404) 253-8384); and notices to the Company shall
be directed to it at 460 E. Swedesford Road, Suite 3000, Wayne, Pennsylvania
19087; Attention: Chief Legal Officer (telephone: (610) 293-5700; telecopy:
(610) 293-5720, with a copy to Pepper Hamilton LLP, 3000 Two Logan Square,
Philadelphia, Pennsylvania 19103, Attention: Michael H. Friedman (telecopy:
(215) 981-4750).

 

Section 13.                                      Termination of Purchaser’s
Obligation to Purchase Shares;  Termination of Agreement. In the event that at
any time subsequent to the date hereof the Company or the Partnership raises
capital with an aggregate amount of $500 million or more through the issuance of
equity, incurrence of debt, or direct or indirect sale of any asset (excluding
any proceeds used to repay any indebtedness secured by such asset), Purchaser
shall have no obligation to purchase any Shares hereunder. In addition, if at
any time subsequent to

 

29

--------------------------------------------------------------------------------


 

the date hereof the Deluxe Acquisition Agreement shall be terminated pursuant to
its terms prior to the Closing Date, this Agreement (including any supplemental
agreement in relation hereto) shall terminate immediately, except as provided in
Section 5 and except that Sections 1, 9, 10, 11 and 15 shall survive any such
termination and remain in full force and effect.  For clarity, the phrase
“incurrence of debt” as used herein shall not include mortgage debt or advances
by the Company or Partnership under their revolving credit facility.

 

Section 14.                                      Parties. This Agreement shall
inure to the benefit of and be binding upon the Purchaser, the Company and the
Partnership and their respective successors. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, firm or
corporation, other than those referred to in Sections 9 and 10 hereof and their
heirs and legal representatives, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained. This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the parties hereto and their respective successors
and said controlling persons and officers, trustees and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Shares from the Purchaser shall be deemed to be a
successor by reason merely of such purchase.

 

Section 15.                                      Governing Law and Time. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York applicable to agreements made and to be performed in said
State. Specified times of day refer to New York City time.

 

Section 16.                                      Counterparts. This Agreement
may be signed in two or more counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

Section 17.                                      Headings. The headings of the
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed a part of this Agreement.

 

30

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement among you and the
Company and the Partnership in accordance with its terms.

 

 

Very truly yours,

 

 

 

CUBESMART

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

Name: Jeffrey P. Foster

 

Title: Senior Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

CUBESMART, L.P.

 

 

 

By: CUBESMART, its General Partner

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

Name: Jeffrey P. Foster

 

Title: Senior Vice President, Chief Legal Officer & Secretary

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

WELLS FARGO INVESTMENT HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Teresa Hee

 

Name: Teresa Hee

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

List of Subsidiaries

 

Name

 

Jurisdiction of
Organization

 

Percentage
Ownership

 

Significant
Subsidiary
(Y/N)

 

CubeSmart, L.P. (formerly known as U-Store-It, L.P.)

 

Delaware

 

95.4

%

Y

 

Acquiport/Amsdell III, LLC

 

Delaware

 

100

%

N

 

Acquiport/Amsdell IV, LLC

 

Delaware

 

100

%

N

 

Acquiport/Amsdell VI, LLC

 

Delaware

 

100

%

N

 

Lantana Property Owner’s Association, Inc.

 

Florida

 

100

%

N

 

U-Store-It Development LLC

 

Delaware

 

100

%

N

 

CubeSmart TRS, Inc.

 

Ohio

 

100

%

Y

 

U-Store-It Trust Luxembourg S.ar.l.

 

Luxembourg

 

100

%

N

 

USI II, LLC

 

Delaware

 

100

%

N

 

USI Overseas Development Holding L.P.

 

Delaware

 

100

%

N

 

USI Overseas Development LLC

 

Delaware

 

100

%

N

 

USIFB LP

 

London

 

100

%

N

 

USIFB LLP (Joint Venture)

 

London

 

97

%

N

 

YASKY LLC

 

Delaware

 

100

%

N

 

YSI I LLC

 

Delaware

 

100

%

N

 

YSI II LLC

 

Delaware

 

100

%

N

 

YSI III LLC

 

Delaware

 

100

%

N

 

YSI IV LLC

 

Delaware

 

100

%

N

 

YSI IX GP LLC

 

Delaware

 

100

%

N

 

YSI IX LP

 

Delaware

 

100

%

N

 

YSI IX LP LLC

 

Delaware

 

100

%

N

 

CubeSmart Management LLC (formerly known as YSI Management LLC)

 

Delaware

 

100

%

Y

 

YSI V LLC

 

Delaware

 

100

%

N

 

YSI VI LLC

 

Delaware

 

100

%

N

 

YSI VII GP LLC

 

Delaware

 

100

%

N

 

YSI VII LP

 

Delaware

 

100

%

N

 

YSI VII LP LLC

 

Delaware

 

100

%

N

 

YSI VIII GP LLC

 

Delaware

 

100

%

N

 

YSI VIII LP

 

Delaware

 

100

%

N

 

YSI VIII LP LLC

 

Delaware

 

100

%

N

 

YSI X GP LLC

 

Delaware

 

100

%

N

 

YSI X LP

 

Delaware

 

100

%

N

 

YSI X LP LLC

 

Delaware

 

100

%

N

 

YSI XI GP LLC

 

Delaware

 

100

%

N

 

YSI XI LP

 

Delaware

 

100

%

N

 

YSI XI LP LLC

 

Delaware

 

100

%

N

 

YSI XII GP LLC

 

Delaware

 

100

%

N

 

YSI XII LP

 

Delaware

 

100

%

N

 

YSI XII LP LLC

 

Delaware

 

100

%

N

 

YSI XIII GP LLC

 

Delaware

 

100

%

N

 

YSI XIII LP

 

Delaware

 

100

%

N

 

YSI XIII LP LLC

 

Delaware

 

100

%

N

 

YSI XIV GP LLC

 

Delaware

 

100

%

N

 

YSI XIV LP

 

Delaware

 

100

%

N

 

 

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Percentage
Ownership

 

Significant
Subsidiary
(Y/N)

 

YSI XIV LP LLC

 

Delaware

 

100

%

N

 

YSI XV LLC

 

Delaware

 

100

%

N

 

YSI XVI LLC

 

Delaware

 

100

%

N

 

YSI XVII GP LLC

 

Delaware

 

100

%

N

 

YSI XVII LP

 

Delaware

 

100

%

N

 

YSI XVII LP LLC

 

Delaware

 

100

%

N

 

YSI XX GP LLC

 

Delaware

 

100

%

N

 

YSI XX LP

 

Delaware

 

100

%

N

 

YSI XX LP LLC

 

Delaware

 

100

%

N

 

YSI XXI LLC

 

Delaware

 

100

%

N

 

YSI XXIII LLC

 

Delaware

 

100

%

N

 

YSI XXIV GP LLC

 

Delaware

 

100

%

N

 

YSI XXIV LP LLC

 

Delaware

 

100

%

N

 

YSI XXIX GP LLC

 

Delaware

 

100

%

N

 

YSI XXIX LP

 

Delaware

 

100

%

N

 

YSI XXIX LP LLC

 

Delaware

 

100

%

N

 

YSI XXV GP LLC

 

Delaware

 

100

%

N

 

YSI XXV LP

 

Delaware

 

100

%

N

 

YSI XXV LP LLC

 

Delaware

 

100

%

N

 

YSI XXVI GP LLC

 

Delaware

 

100

%

N

 

YSI XXVI LP

 

Delaware

 

100

%

N

 

YSI XXVI LP LLC

 

Delaware

 

100

%

N

 

YSI XXVII GP LLC

 

Delaware

 

100

%

N

 

YSI XXVII LP

 

Delaware

 

100

%

N

 

YSI XXVII LP LLC

 

Delaware

 

100

%

N

 

YSI XXVIII GP LLC

 

Delaware

 

100

%

N

 

YSI XXVIII LP

 

Delaware

 

100

%

N

 

YSI XXVIII LP LLC

 

Delaware

 

100

%

N

 

YSI XXX LLC

 

Delaware

 

100

%

N

 

YSI XXXI LLC

 

Delaware

 

100

%

N

 

YSI XXXII LLC

 

Delaware

 

100

%

N

 

YSI XXXIII LLC

 

Delaware

 

100

%

N

 

YSI XXXIIIA LLC

 

Delaware

 

100

%

N

 

YSI XXXIV LLC

 

Delaware

 

100

%

N

 

YSI XXXV LLC

 

Delaware

 

100

%

N

 

YSI XXXVII LLC

 

Delaware

 

100

%

N

 

YSI XXXVIII LLC

 

Delaware

 

100

%

N

 

YSI XXXIX LLC

 

Delaware

 

100

%

N

 

YSI XXXX LLC

 

Delaware

 

100

%

N

 

YSI XXXXI LLC

 

Delaware

 

100

%

N

 

YSI XXXXII LLC

 

Delaware

 

100

%

N

 

YSI XXXXIII LLC

 

Delaware

 

100

%

N

 

YSI XXXXIV LLC

 

Delaware

 

100

%

N

 

YSI XXXXV LLC

 

Delaware

 

100

%

N

 

YSI XXXXVI LLC

 

Delaware

 

100

%

N

 

YSI XXXXVII LLC

 

Delaware

 

100

%

N

 

YSI XXXXVIII LLC

 

Delaware

 

100

%

N

 

YSI XLIX LLC

 

Delaware

 

100

%

N

 

YSI L LLC

 

Delaware

 

100

%

N

 

YSI Venture LP LLC

 

Delaware

 

100

%

N

 

YSI Venture GP LLC

 

Delaware

 

100

%

N

 

YSI-HART Limited Partnership (Joint Venture)

 

Delaware

 

50

%

N

 

 

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Percentage
Ownership

 

Significant
Subsidiary
(Y/N)

 

YSI HART TRS, Inc.

 

Ohio

 

100

%

N

 

CubeSmart Asset Management, LLC (formerly known as Storage Asset Management,
LLC)

 

Delaware

 

100

%

N

 

Property Guard, LLC

 

Delaware

 

100

%

N

 

YSI Burke Lake, LLC

 

Delaware

 

100

%

N

 

CS Venture I, LLC

 

Delaware

 

100

%

N

 

United HSRE I, L.P. (Joint Venture)

 

Delaware

 

50

%

N

 

 

--------------------------------------------------------------------------------